DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-23 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fritsch (US20150222594).



 connecting the administrative bus participant and the second bus participant to each other across a data bus prompting an identification sensor of the second bus participant with an identification prompt (Fig. 4, and para. 0073); 
after detection of the identification prompt by the identification sensor (Fig. 4, and para. 0075), sending an identification signal identifying the second bus participant to the administrative bus participant (para. 0077); and after receiving the identification signal identifying the second bus participant, matching up the second bus participant with an installation site of the at least two installation sites contained in the stored list (Fig. 4, and para. 0083).
  
As to claim 12, Fritsch discloses the method, further comprising connecting a requesting unit across a communication channel to the administrative bus participant (Fig. 9, and step 70); communicating from the administrative bus participant to the requesting unit the installation site of the second bus participant (Fig. 9, and para. 0144); 
and using the requesting unit to request that an identification prompter issue the identification prompt (Fig. 9, and para. 0147).  

spatially arranging the third bus participant relative to the second bus participant such that an intentional identification prompt of the identification sensor of the second bus participant also results in an unintentional identification prompt of an identification sensor of the third bus participant, such that the second bus participant and the third bus participant each send out an identification signal having a signal component characterizing the identification prompt (Fig. 5a shows a plurality of participants in a spatial space, para. 0095);
 after receiving the two identification signals, using the administrative bus participant to compare the signal components of the identification signals characterizing the identification prompt with each other, and to identify the intentionally prompted bus participant by means of the comparison, and to match up this bus participant with an installation site of the at least two installation sites contained in the stored list (para. 0101). 
 
As to claims 14, and 17,  Fritsch discloses the method, further comprising connecting a requesting unit across a communication channel to the administrative bus participant (Fig. 7. and para. 0144); communicating from the requesting unit to the administrative bus participant the installation site of the second bus participant (Fig. 9, and step 73); 
and using the requesting unit to request that an identification prompter issue the identification prompt (paras. 0147, 0148).  

a list of at least two installation sites of bus participants stored in the administrative bus participant (Fig. 4, with admin 4, and second participant 1) ; 
wherein the second bus participant has an identification sensor (para. 0074); 
wherein the second bus participant is configured such that, after detecting an identification prompt via the identification sensor, the second bus participant sends an identification signal identifying the second bus participant to the administrative bus participant (para. 0075);
 and wherein the administrative bus participant is configured such that, after receiving the identification signal identifying the second bus participant, the administrative bus participant matches up the second bus participant with an installation site of the at least two installation sites contained in the stored list (para.101).
  
As to claim 18, Fritsch discloses the bus system, wherein the requesting unit is configured to communicate to the administrative bus participant the installation site of the second bus participant (Fig. 9, and step 70, para. 0144).  

As to claim 19, Fritsch discloses the bus system, wherein the administrative bus participant is configured to communicate to the requesting unit the installation site of the second bus participant (Fig. 9, and step 73, and para. 0144).  



As to claim 21, Fritsch discloses  the bus system, further comprising a third bus participant installed at an installation site in the process plant, the third bus participant including an identification sensor (paras. 0073, 0074); 
wherein the third bus participant stands in such a spatial arrangement to the second bus participant that an intentional identification prompt of the identification sensor of the second bus participant also results in an unintentional identification prompt of the identification sensor of the third bus participant, such that both bus participants send out an identification signal to the administrative bus participant (Fig. 5a, and para 0107); 
wherein the identification signal includes a signal component characterizing the identification prompt (para. 0108);
 and wherein the administrative bus participant is configured such that, after receiving the two identification signals, the administrative bus participant compares the signal components of the identification signals characterizing the identification prompt with each other and identifies the intentionally prompted bus participant by means of the comparison and matches up the intentionally prompted bus participant with an installation site of the at least two installation sites contained in the stored list(para. 0101). 
 

and wherein the bus participant comprises an identification sensor and is configured such that, after receiving an identification prompt, the bus participant can send an identification signal identifying the bus participant (Fig. 4, and paras. 0073- 0075).  

As to claim 23, Fritsch discloses  the bus participant, wherein the bus participant is an administrative bus that stores a list of at least two installation sites of bus participants; and wherein the bus participant is configured to match up the at least one second bus participant with an installation site of the at least two installation sites contained in the stored list (para 0101).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20130326099, US20120066356, and US8775689, among others teach the automation of sensors in a diverse topology, where the unique address is shared.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184